DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-5 and 13-26 are allowed.

The following is an examiner’s statement of reasons for allowance:
Claims 1-5, 15-19 and 21-22; prior art fails to disclose or suggest, inter alia, a power converter comprising: an attenuator connected to a main circuit loop for attenuating a voltage fluctuation generated by a resonance due to a parasitic component of the main circuit loop, the main circuit loop being formed of the DC capacitor, the first and second power lines, a semiconductor switching element in ON state among the plurality of semiconductor switching elements, the output end, and a drain-source parasitic capacitance of a semiconductor switching element in OFF state among the plurality of semiconductor switching elements, wherein the attenuator has impedance characteristics that the voltage fluctuation generated in the main circuit loop is less than a voltage threshold at which each of the plurality of semiconductor switching elements turns ON, when the semiconductor switching element in ON state turns OFF.
inter alia, a power converter comprising: an attenuator connected to a main circuit loop for attenuating a resonance due to a parasitic component of the main circuit loop, the main circuit loop being formed of the DC capacitor, the first and second power lines, a semiconductor switching element in ON state among the plurality of semiconductor switching elements, the output end, and a drain-source parasitic capacitance of a semiconductor switching element in OFF state among the plurality of semiconductor switching elements, wherein the attenuator is connected in series with the leg and the DC capacitor in at least one of the first and second power lines, and the attenuator is configured such that an impedance at a resonance frequency of the main circuit loop is higher than an impedance at a switching frequency of each of the plurality of semiconductor switching elements.
Claims 20 and 25-26; prior art fails to disclose or suggest, inter alia, a power converter comprising: an attenuator connected to a main circuit loop for attenuating a resonance due to a parasitic component of the main circuit loop, the main circuit loop being formed of the DC capacitor, the first and second power lines, a semiconductor switching element in ON state among the plurality of semiconductor switching elements, the output end, and a drain-source parasitic capacitance of a semiconductor switching element in OFF state among the plurality of semiconductor switching elements, wherein the attenuator includes an auxiliary switching element .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2018/0006549 Torii et al. disclose a switch circuit with a snubber capacitor, inductance and resistor for attenuation; US 2017/0310207 Azotea et al. disclose a  circuit for reducing noise and overshooting; US 10,277,112 Cyr et al. .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY L LAXTON whose telephone number is (571)272-2079. The examiner can normally be reached Monday-Friday, 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GARY L LAXTON/           Primary Examiner, Art Unit 2896                            1/12/2022